DETAILED ACTION
	Claims 1-8, 10-19, and 21-24 are pending. Claims 9 and 20 were previously canceled and claim 24 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on June 16, 2021 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 4-8, 10-19, and 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 14/693,212. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of '212 and instant claims 1, 4-8, 10-19, and 21-24 are drawn to liquid crystal mixtures/mediums comprising a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Res Judicata
Claims 1-8, 10-19, and 21-23 are rejected under the principles of res judicata. Claims 1-8, 10-19, and 21-23 are unchanged from the decision by the Board of Patent Appeals and Interferences, mailed April 16, 2021, affirming the rejection of claims 1-8, 10-19, and 21-23 over the combined Klasen-Memmer et al. (U.S. 2009/0309066) and Schmidt et al. (U.S. 7,018,685) references.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Klasen-Memmer et al. (U.S. 2009/0309066) in view of Schmidt et al. (U.S. 7,018,685).
Klasen-Memmer et al. teaches a nematic liquid crystal composition essentially consists of 2 to 80% by weight of one or more compounds of the formula I, 2 to 80% by weight of one or more compounds of the formula II, 2 to 80% by weight of one or more compounds of the formula III (claim 23), and/or 2 to 80% by weight of one or more compounds selected from the group of the compounds of the formulae IV and/or V (claim 13) [0249-0253]. The amounts recited overlap with the instantly claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Klasen-Memmer et al. also teaches a specific example of formula III is the following formula III-1a:

    PNG
    media_image1.png
    76
    341
    media_image1.png
    Greyscale
[0164] wherein alkyl and alkyl’ denote an alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0165] which is equivalent to formula O-17 of instant claims 1, 10, and 22 when R1 and R2 are alkyls having 1-6 C atoms. Klasen-Memmer et al. further teaches a specific example of formula V is the following formula V-11:

    PNG
    media_image2.png
    145
    391
    media_image2.png
    Greyscale
[0215] wherein R51 is an alkyl or alkenyl and R52 is an alkyl, alkenyl, or alkoxy, and t is 0 or 1 [0216-217]. When t is 1 it is equivalent to formula BF-1 of instant claim 12. When t is 0 it is equivalent to formula I of instant claim 1. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. 
However, Schmidt et al. teaches in Example 20 compound 3-butoxy-4,6-difluoro-7-n-dibenzofuran [col 22 line 30] which can be used in a liquid crystal mixture [col 3 lines 33-35]. This is equivalent to formula I of instant claims 1 and 4, specifically formula I-2 of instant claim 2, more specifically formula I-2.18 of instant claim 3 when L1 and L2 are F. Schmidt et al. also teaches the compound of formula (I) is present in a liquid crystal mixture in an amount of 1 to 40% [col 7 lines 64-66] (claim 13). Schmidt et al. also teaches the above compound provides a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive [col 3 lines 36-42]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composition of Klasen-Memmer to include a compound V-11 when t is 0 such as the compound in Example 20 from Schmidt in order to obtain a favorable relationship of viscosity and clearing point, the compounds should be light- and UV-stable and also thermally stable to a high degree, they should also be suitable for realizing a high voltage holding ratio (VHR), and they should also be readily obtainable synthetically and therefore potentially inexpensive. Further it is known to substitute equivalents known for the same purpose. MPEP 2144.06(II). In the instant case, Klasen-Memmer et al. teaches in Example 1.3 a liquid crystal composition comprising compound CN3f-3-O4 [0420] which is a specific example of formula V [0206] which is equivalent to formula V-11 above which is claim 17). The nematic liquid crystal mixture of Klasen-Memmer in view of Schmidt et al. is the same as Applicant claims, therefore it will be expected to have a nematic phase range of at least 60°K at 20°C, absent any evidence to the contrary (claim 21).
	With regard to claim 5, Klasen-Memmer et al. teaches the composition comprises a compound of formula II as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula II is the following formula II-1a:
 
    PNG
    media_image3.png
    104
    339
    media_image3.png
    Greyscale
 [0105] wherein alkyl and alkyl’ denotes alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0106] which is equivalent to formula IIA of instant claim 5 when R2A is an alkyl having 1 to 7 C atoms, p is 1, Z2 is a single bond, L1 and L2 are F, (O) is not present, and v is 1 to 6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of ordinary skill in the art would look to combine various compounds provided within the 
With regard to claim 6, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula III as noted above [0249-0253] which is the following:

    PNG
    media_image4.png
    125
    492
    media_image4.png
    Greyscale
[0040] wherein R31 and R32 are each, independently of one another, denote a straight-chain alkyl, alkoxy, alkenyl, alkoxyalkyl or alkoxy radical having up to 12 C atoms [0042] Z3 is  single bond, --CH2CH2--, --CH=CH--, --CF2O--, --OCF2--, --CH2O--, --OCH2--, --COO--, --OCO--, --C2F4--, --C4H8--, --CF=CF— [0043] and ring A denotes 
    PNG
    media_image5.png
    172
    282
    media_image5.png
    Greyscale
[0042] which is equivalent to formula III of instant claim 6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds.
With regard to claim 7, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula I as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula I is the following formula IA’-1a:

    PNG
    media_image6.png
    103
    346
    media_image6.png
    Greyscale
[0083] wherein alkyl and alkyl’ denotes alkyl having 1 to 7 C atoms, preferably 2 to 5 C atoms [0084] which is equivalent to formula L-4 of instant claim 7 when R is an alkyl having 1 to 6 C atoms, (O) is not present, and alkyl is an alkyl radical having 1-6 C atoms. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds.
With regard to claim 8, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula II as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula II is the following formula II-6a:

    PNG
    media_image7.png
    137
    398
    media_image7.png
    Greyscale
 [0130] wherein alkyl and alky’ denote alkyls having 1 to 7 C atoms [0131] which is equivalent to formula T-2 of instant claim 8 when R is an alkyl having 1-7 C atoms, (O) is not present, and m is 1-6. It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of 
With regard to claim 11, Klasen-Memmer et al. teaches the composition comprises at least one compound of formula IV as noted above [0249-0253]. Klasen-Memmer et al. also teaches a specific example of formula IV is the following formula IV-1:

    PNG
    media_image8.png
    126
    370
    media_image8.png
    Greyscale
[0201] wherein preferably R41 denotes alkyl or alkenyl, R42 denotes alkyl, alkenyl, alkoxy or alkenyloxy, Z41 denotes a single bond, and r denotes 0 [0202-0205] which is equivalent to formula In of instant claim 11 when R11 is an alkyl or alkenyl having 1-5 C atoms, i is 0, R12 is alkyl, alkenyl, alkoxy or alkenyloxy, and R13 is alkyl, alkenyl, alkoxy, alkenyloxy, hydrogen, or halogen (F). It is known to one of ordinary skill in the art to combine equivalents known for the same purpose. See MPEP 2144.06(I). In the instant case, Klasen-Memmer et al. teaches a liquid crystal composition comprising compounds of formula I, II, III, IV, and/or V [0249-0253]. One of ordinary skill in the art would look to combine various compounds provided within the entire disclosure of Klasen-Memmer et al. based on routine experimentation using known liquid crystal compounds.
With regard to claim 14, Klasen-Memmer et al. teaches the composition additionally comprises polymerizable compounds [0381].

With regard to claims 18 and 19, Klasen-Memmer et al. teaches the above composition is used for electro-optical displays with active matrix addressing based on IPS displays [0019].
With regard to claim 24, Klasen-Memmer et al. teaches polymerisable compounds, so-called reactive mesogens (RMs), may furthermore be added to the mixtures according to the invention. Mixtures of this type can be used for so-called polymer-stabilised VA modes (PS-VA) [0381]. Klasen-Memmer et al. also teaches the use of the above medium in an electro-optical display, particularly in an active-matrix display based on the VA, ECB, PALC, FFS or IPS effect, and to displays of this type [abstract].
Response to Arguments
Applicant's arguments filed June 16, 2021 have been fully considered but they are not persuasive. The majority of Applicants’ arguments regarding the 103 rejection over Klasen-Memmer in view of Schmidt are from the Appeal Brief which were addressed by the Examiner in the Examiner’s Answer as well as by the Board in their affirmance of the Examiner’s rejection. Thus, the previous responses are maintained for reasons of record and only the newly recited arguments are addressed herein. Applicant argues on the bottom of page 29 to the top of page 30, Schmidt only teaches LC media wherein the media have smectic phases, even if they might also have nematic phases. This teaching would not establish equivalency for such compounds in .
The Examiner respectfully disagrees. First, pages 2-3 of Schmidt pertain to the background information regarding ferroelectric liquid crystal displays and the objectives sought by Schmidt which recites smectic or nematic liquid-crystal mixtures. Second, the example composition is merely illustrative of the sought invention and is not to be narrowly interpreted to only include media having smectic phases. This is made clear by claim 6 of the patented invention which claims a liquid-crystal mixture which is nematic or smectic. Lastly, as noted in the Examiner’s Answer, Schmidt teaches in [col 7 lines 38-40 and 56-60], the disclosure is directed to liquid-crystal mixtures having a smectic and/or nematic phase. Therefore, one of ordinary skill in the art would have been motivated to use the compounds of Schmidt in other known LC media having any of a smectic phase, a nematic phase, or a smectic and nematic phase, such as the nematic phase media of Klasen-Memmer and arrive at the instant claims.
Applicant also argues on the bottom of page 31 to the top of page 32, the Office actions have not distinguished the facts of this case from those of Orexo or otherwise Orexo would not apply. Applicant also points to a recent Decision by the Board for application 13/861,851 having similar facts. That Decision found that the reference identifies millions of potential compositions that might be used to create an LC medium and the Board disagreed with the Examiner’s conclusion that making selections within this exceedingly broad disclosure combined with routine experimentation renders the claimed subject matter obvious.
The Examiner respectfully disagrees. On page 8 of the Board Decision, the Board states that Orexo does not address a similar fact pattern to the instant case. Regarding the Board Decision in 13/861,851, the Examiner acknowledges the reversal but disagrees that the facts are similar to the instant case. The rejection of ‘851 was based on the selection of numerous variables of a broad formula to obtain a polymerizable compound in which the number of possibilities was in the millions and the preference for one variable “taught away” from the claimed compound. That is not the case here. The current rejection is based on a combination of known compounds o obtain a composition. This type of rejection is similar to those made in U.S. Appl. 13/763,741 and 15/063,919 in which the Board recently affirmed the same Examiner. In ‘919, the Board was not persuaded that merely because the applied references teach “extensive lists of compounds” from which the compounds are selected to combine, their selection and combination would not have been obvious, relying on Merck & Co. v. Biocraft Laboratories and In re Susi for support. The Board also found that the court in Stepan found an unexpected result was shown, not a lack of obviousness to combine per se, that dictated against a conclusion of obviousness. As for ‘741, the Board also cites Merck & Co. v. Biocraft Laboratories as well as In re Arkley for support of a limited prima facie case of obviousness.
Applicant further argues at the bottom of page 33 to the top of page 34, their position is that Klasen-Memmer (and Schmidt) only require certain compounds (distinct from those used in the claimed compositions) and that the other compounds are only optional and chosen from an extremely large possibility of various broadly generic formulae and subformulae thereof. There is no direction to the particular combination of the two required and significantly more specified components of the claimed compositions. A broad generic disclosure, particularly when combining selections from broad teachings in two references, does not necessarily support obviousness.
The Examiner respectfully disagrees. While some of the formulae disclosed in Klasen-Memmer are initially disclosed as optional, it is clear throughout the rest of the disclosure, especially the claims, that all of the compounds recited therein are to be considered equally part of the sought invention, see [0249-0253] and claim 9. Furthermore, the prior art is not required to expressly direct one of ordinary skill to make certain selections but instead may do so based on inference as well as routine knowledge and skill. Nevertheless, the motivation to choose formula V-11 of Klasen-Memmer (Applicant’s formula I) comes from the teachings of Schmidt together with the common knowledge in the liquid crystal art to combine equally suitable compounds disclosed in a reference. Thus, the instant claims would have been obvious based on the combined teachings of Klasen-Memmer and Schmidt through routine experimentation in the art.

The Examiner respectfully disagrees. Klasen-Memmer teaches the mixtures according to the invention exhibit very broad nematic phase ranges with clearing points ≥85°C, very favourable values for the capacitive threshold, relatively high values for the holding ratio and at the same time very good low-temperature stabilities at -30°C and -40°C as well as very low rotational viscosities. The mixtures according to the invention are furthermore distinguished by a good ratio of clearing point and rotational viscosity and high negative dielectric anisotropy [0040]. Thus, one of ordinary skill in the art would predict these beneficial properties for any and all mixtures comprising the compounds recited within Klasen-Memmer such as those instantly claimed.
Applicant further argues separate consideration of claim 21 at the bottom of page 41 to the top of page 42, there is clearly no specific “the” composition taught by the combined teachings of Klasen-Memmer and Schmidt or pointed out by the Examiner contrary to their allegation regarding the nematic phase range. Since the possible combinations are nearly infinitesimal, the range of properties of the resulting compositions are nearly infinitesimal. The record fails to provide any particular teachings from the references by which one of ordinary skill in the art would arrive at the composition with the specific components required by the claims and exhibiting a nematic phase range of at least 60° K at 20°C.

Applicant also argues separate consideration for newly added claim 24, it does not appear that either the Klasen-Memmer or Schmidt reference discloses or suggests anything regarding an LC display which contains a polymer and which is a polymer-stabilized (PS) display, particularly a PSA or PS-VA display.
The Examiner respectfully disagrees. Klasen-Memmer et al. teaches polymerisable compounds, so-called reactive mesogens (RMs), may furthermore be added to the mixtures according to the invention. Mixtures of this type can be used for so-called polymer-stabilised VA modes (PS-VA) [0381]. Klasen-Memmer et al. also teaches the use of the above medium in an electro-optical display, particularly in an active-matrix display based on the VA, ECB, PALC, FFS or IPS effect, and to displays of this type [abstract]. Therefore, the claimed limitations are taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722